— Judgment, Supreme Court, New York County (Myers, J. on suppression hearing; Denzer, J., at trial, sentence and resentence), rendered *880March 12, 1979 on original sentence, and May 11, 1981 on resentence, convicting defendant, after trial, of criminal possession of a controlled substance in the second and fifth degrees (Penal Law, § 220.18, former § 220.09), and sentencing her thereon, is affirmed. The suppression hearing Judge, after an evidentiary hearing, denied suppression both of the physical evidence and of appellant’s second statement. The physical evidence consisted of a pocketbook in which narcotics were found. The hearing Judge found that the pocketbook was on the floor in the bar in a public place, and that after inquiring as to whom the pocketbook belonged to with no response, “it was the duty of the Police, it certainly was reasonable, for the Police to take the pocketbook in hand and to inventory it and to try to find the owner and it was certainly reasonable for them to look inside and, of course, once they looked inside, they found the contraband.” As to the second statement made by appellant after full Miranda warnings, the hearing Judge found “that the statements made at the station house were not involuntary by reason of coercion, deception or other pernicious conduct on the part of the police,” and he therefore denied the motion to suppress on the authority of People v Jennings (40 AD2d 357, affd on opn below 33 NY2d 880; connected case Jennings v Casscles, 568 F2d 229). Giving appropriate deference to the findings made by the hearing Judge, we cannot say that the evidence did not support these findings. We have considered appellant’s remaining claims of error and we find them to be without merit. Concur — Murphy, P. J., Sandler, Silverman and Milonas, JJ.